DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 12 September 2022 has been entered.  Claims 1, 5-9, 12-14, and 18-25 remain pending in the application, with claims 2-4, 10-11, and 15-17 having been canceled, and claims 21-25 being new.  Applicant’s amendments to the Claims have overcome the rejection under 35 U.S.C. 101 previously set forth in the Non-Final Office Action dated 23 June 2022.  Any new and/or pending objections and/or rejections can be found in the complete Office Action below.
Response to Arguments
Applicant’s arguments with respect to independent claims 1, 9, and 14 and dependent claims 6 and 21-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 14 is objected to because of the following informalities: on line 5, it appears Applicant intended “user; and” to read --user;--.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “imager [is configured to capture an image]” in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  A review of the application identifies the corresponding structure of the “imager” as being a camera (see at least: Paragraph [0017] of the Specification).  Accordingly, the “imager” is being interpreted to cover the corresponding structure (a camera) described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7-9, 14, 20, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Beaurepaire et al. (U.S. Patent Application Publication No. 2020/0329342 A1) in view of Hachisuka et al. (U.S. Patent Application Publication No. 2019/0289264 A1).

Regarding Claim 1:
Beaurepaire discloses a vehicle (vehicle 101 - see at least: Beaurepaire, Paragraph [0028]) comprising: 
a controller (at least processor - see at least: Beaurepaire, Paragraphs [0040], [0114], [0117], [0123]); and 
a display (presentation device 109 including a display), wherein the display is mounted in the vehicle to surround a user in the vehicle (see at least: Beaurepaire, Paragraphs [0035], [0062], [0066], and Figs. 2 & 6), and 
the controller is configured to determine travel information to be proposed to the user based on attribute information for the user, and present the determined travel information on the display (see at least: Beaurepaire, Paragraphs [0028], [0034]-[0035], [0039], [0041]-[0043], [0046]-[0059]), 
wherein the controller is configured to control the vehicle according to vehicle control information associated with the travel information (see at least: Beaurepaire, Paragraphs [0028], [0035], [0062], [0081]), 
wherein the controller is configured to present, on the display, one or more scenery images of a destination as the travel information (see at least: Beaurepaire, Paragraphs [0028], [0035]-[0036], [0060], [0062], [0067]).
Cumulatively, Beaurepaire discloses that the display includes a plurality of display portions to present the scenery images to the user in order to provide an immersive experience to the user while the user is engaging in a trip (see at least: Beaurepaire, Paragraphs [0037], [0066], and Fig. 2).  However, Beaurepaire does not appear explicit with regards to the limitations:
 wherein the display includes a front display portion, a right display portion, a back display portion, a left display portion, a lower display portion, and an upper display portion, 
wherein the front display portion, the right display portion, the back display portion, the left display portion, the lower display portion, and the upper display portion are configured to present the scenery images that would be viewed by the user in a front direction, a right direction, a back direction, a left direction, a down direction, and an up direction, respectively, while the user is engaging in a trip.
Similar to Beaurepaire, Hachisuka teaches an invention directed to providing travel information to a user using a display, mounted in a vehicle, to surround the user in the vehicle, thereby providing a fully immersive experience to the user while he/she is engaging in a trip (see at least: Hachisuka, Abstract, Paragraphs [0058]-[0059], [0089]).  Hachisuka teaches:
wherein the display includes a front display portion, a right display portion, a back display portion, a left display portion, a lower display portion, and an upper display portion (see at least: Hachisuka, Paragraphs [0061]-[0066]), 
wherein the front display portion, the right display portion, the back display portion, the left display portion, the lower display portion, and the upper display portion are configured to present images that would be viewed by the user in a front direction, a right direction, a back direction, a left direction, a down direction, and an up direction, respectively, while the user is engaging in a trip (see at least: Hachisuka, Paragraphs [0061]-[0066]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the display as taught by Hachisuka in the invention of Beaurepaire.  The claim would have been because a particular known technique of utilizing a display that fully encompasses a user from all sides, as taught by Hachisuka, was recognized as part of the ordinary capabilities of one skilled in the art, and applying the known technique would have yielded predictable results of presenting images in a manner that provided the user with an immersive experience while engaging in a trip.  Additionally, one would have been motivated to incorporate the display taught by Hachisuka in the invention of Beaurepaire because it would have ensured that the user was provided with a completely and fully immersive experience (see at least: Hachisuka, Paragraphs [0066], [0068]).

Regarding Claim 7:
Modified Beaurepaire teaches the vehicle according to claim 1, wherein the controller is configured to regulate a time period for which the travel information is to be presented, according to a time period for which the user is to be on board the vehicle (see at least: Beaurepaire, Paragraphs [0028], [0036], [0052], [0068], [0070]).

Regarding Claim 23:
Modified Beaurepaire teaches the vehicle according to claim 1, wherein controlling the vehicle according to the vehicle control information comprises regulating vibration in the vehicle (see at least: Beaurepaire, Paragraph [0081]; wherein haptic feedback is a type of vibration, and the haptic feedback is regulated in the vehicle according to the vehicle control information associated with the travel information).

Regarding Claim 24:
Modified Beaurepaire teaches the vehicle according to claim 1, wherein controlling the vehicle according to the vehicle control information comprises regulating tilt in the vehicle (see at least: Beaurepaire, Paragraph [0081]; wherein by adjusting recline of a vehicular seat (e.g., to simulate a dentist chair), then a tilt (the seat recline) is regulated in the vehicle according to the vehicle control information associated with the travel information).

Regarding Claim 8:
Modified Beaurepaire teaches an information processing system (based on the combination as established in claim 1 above) comprising: 
the vehicle according to claim 1 (see detailed 103 rejection of claim 1 above); and 
a server communicably connected to the vehicle via a network (see at least: Beaurepaire, Paragraphs [0060], [0093], and Fig. 1).

Regarding Claim 9:
Beaurepaire discloses a non-transitory computer readable medium storing a program configured to cause a computer in a vehicle to execute operations (see at least: Beaurepaire, Paragraphs [0004], [0040], [0114], [0117]-[0118], [0123]), the vehicle including a display (presentation device 109 including a display) mounted in the vehicle to surround a user in the vehicle (see at least: Beaurepaire, Paragraphs [0028], [0035], [0062], [0066], and Figs. 2 & 6), the operations comprising: 
determining travel information to be proposed to the user based on attribute information for the user (see at least: Beaurepaire, Paragraphs [0028], [0034]-[0035], [0039], [0041]-[0043], [0046]-[0059]); 
presenting the determined travel information on the display, the presenting including presenting, on the display, one or more scenery images of a destination as the travel information (see at least: Beaurepaire, Paragraphs [0028], [0034]-[0036], [0039], [0060], [0062], [0067]); and 
controlling the vehicle according to vehicle control information associated with the travel information (see at least: Beaurepaire, Paragraphs [0028], [0035], [0062], [0081]).
Cumulatively, Beaurepaire discloses that the display includes a plurality of display portions to present the scenery images to the user in order to provide an immersive experience to the user while the user is engaging in a trip (see at least: Beaurepaire, Paragraphs [0037], [0066], and Fig. 2).  However, Beaurepaire does not appear explicit with regards to the limitations:
wherein the display includes a front display portion, a right display portion, a back display portion, a left display portion, a lower display portion, and an upper display portion, 
wherein presenting is performed such that the front display portion, the right display portion, the back display portion, the left display portion, the lower display portion, and the upper display portion present the scenery images that would be viewed by the user in a front direction, a right direction, a back direction, a left direction, a down direction, and an up direction, respectively, while the user is engaging in a trip.
Similar to Beaurepaire, Hachisuka teaches an invention directed to providing travel information to a user using a display, mounted in a vehicle, to surround the user in the vehicle, thereby providing a fully immersive experience to the user while he/she is engaging in a trip (see at least: Hachisuka, Abstract, Paragraphs [0058]-[0059], [0089]).  Hachisuka teaches:
wherein the display includes a front display portion, a right display portion, a back display portion, a left display portion, a lower display portion, and an upper display portion (see at least: Hachisuka, Paragraphs [0061]-[0066]), 
wherein presenting is performed such that the front display portion, the right display portion, the back display portion, the left display portion, the lower display portion, and the upper display portion present images that would be viewed by the user in a front direction, a right direction, a back direction, a left direction, a down direction, and an up direction, respectively, while the user is engaging in a trip (see at least: Hachisuka, Paragraphs [0061]-[0066]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the display as taught by Hachisuka in the invention of Beaurepaire.  The claim would have been because a particular known technique of utilizing a display that fully encompasses a user from all sides, as taught by Hachisuka, was recognized as part of the ordinary capabilities of one skilled in the art, and applying the known technique would have yielded predictable results of presenting images in a manner that provided the user with an immersive experience while engaging in a trip.  Additionally, one would have been motivated to incorporate the display taught by Hachisuka in the invention of Beaurepaire because it would have ensured that the user was provided with a completely and fully immersive experience (see at least: Hachisuka, Paragraphs [0066], [0068]).

Regarding Claim 14:
Beaurepaire discloses a control method performed by a vehicle (see at least: Beaurepaire, Paragraphs [0028], [0040], and Fig. 5) that includes a display (presentation device 109 including a display) mounted in the vehicle to surround a user in the vehicle (see at least: Beaurepaire, Paragraphs [0035], [0062], [0066], and Figs. 2 & 6), the control method comprising: 
determining travel information to be proposed to the user based on attribute information for the user (see at least: Beaurepaire, Paragraphs [0028], [0034]-[0035], [0039], [0041]-[0043], [0046]-[0059]); and 
presenting the determined travel information on the display, the presenting including presenting, on the display, one or more scenery images of a destination as the travel information (see at least: Beaurepaire, Paragraphs [0028], [0034]-[0036], [0039], [0060], [0062], [0067]); and 
controlling the vehicle according to vehicle control information associated with the travel information (see at least: Beaurepaire, Paragraphs [0028], [0035], [0062], [0081]).
Cumulatively, Beaurepaire discloses that the display includes a plurality of display portions to present the scenery images to the user in order to provide an immersive experience to the user while the user is engaging in a trip (see at least: Beaurepaire, Paragraphs [0037], [0066], and Fig. 2).  However, Beaurepaire does not appear explicit with regards to the limitations:
wherein the display includes a front display portion, a right display portion, a back display portion, a left display portion, a lower display portion, and an upper display portion, 
wherein presenting is performed such that the front display portion, the right display portion, the back display portion, the left display portion, the lower display portion, and the upper display portion present the scenery images that would be viewed by the user in a front direction, a right direction, a back direction, a left direction, a down direction, and an up direction, respectively, while the user is engaging in a trip.
Similar to Beaurepaire, Hachisuka teaches an invention directed to providing travel information to a user using a display, mounted in a vehicle, to surround the user in the vehicle, thereby providing a fully immersive experience to the user while he/she is engaging in a trip (see at least: Hachisuka, Abstract, Paragraphs [0058]-[0059], [0089]).  Hachisuka teaches:
wherein the display includes a front display portion, a right display portion, a back display portion, a left display portion, a lower display portion, and an upper display portion (see at least: Hachisuka, Paragraphs [0061]-[0066]), 
wherein presenting is performed such that the front display portion, the right display portion, the back display portion, the left display portion, the lower display portion, and the upper display portion present images that would be viewed by the user in a front direction, a right direction, a back direction, a left direction, a down direction, and an up direction, respectively, while the user is engaging in a trip (see at least: Hachisuka, Paragraphs [0061]-[0066]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the display as taught by Hachisuka in the invention of Beaurepaire.  The claim would have been because a particular known technique of utilizing a display that fully encompasses a user from all sides, as taught by Hachisuka, was recognized as part of the ordinary capabilities of one skilled in the art, and applying the known technique would have yielded predictable results of presenting images in a manner that provided the user with an immersive experience while engaging in a trip.  Additionally, one would have been motivated to incorporate the display taught by Hachisuka in the invention of Beaurepaire because it would have ensured that the user was provided with a completely and fully immersive experience (see at least: Hachisuka, Paragraphs [0066], [0068]).

Regarding Claim 20:
Modified Beaurepaire teaches the control method according to claim 14, further comprising 
regulating a time period for which the travel information is to be presented according to a time period for which the user is to be on board the vehicle (see at least: Beaurepaire, Paragraphs [0028], [0036], [0052], [0068], [0070]).

Claims 5, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Beaurepaire et al. (US 2020/0329342 A1) in view of Hachisuka et al. (US 2019/0289264 A1) (hereinafter referred to as ‘modified Beaurepaire’) as applied to claims 1, 9, and 14, respectively above, and further in view of Comploi (U.S. Patent Application Publication No. 2017/0021282 A1).

Regarding Claim 5:
Modified Beaurepaire teaches the vehicle according to claim 1, further comprising an imager (camera - see at least: Beaurepaire, Paragraph [0070]), wherein the imager is configured to capture an image of the user (see at least: Beaurepaire, Paragraph [0070]), but does not appear explicit with regards to the limitation: 
the controller is configured to determine, based on the captured image, an interest level of the user toward the travel information being presented, and, upon determining that the interest level is not greater than a threshold, change the travel information being presented to different travel information.
However, Comploi, in the same field of invention, teaches using a controller to monitor an interest level of the user toward content being displayed in a vehicle, and, upon determining that the interest level is not greater than a threshold, changing the content being displayed to different content (see at least: Comploi, Paragraphs [0029], [0031]-[0032], [0034], [0067]-[0069]).  It would have been obvious before the effective filing date of the claimed invention to have incorporated the teachings of Comploi in the invention of Beaurepaire because it would have improved the user’s experience within the vehicle by ensuring that the travel information being displayed to the user was one that raised the interest level of the user towards the displayed travel information, thereby providing a more engaging and immersive experience to the user (see at least: Comploi, Paragraphs [0018], [0034]).  Accordingly, upon incorporating the teachings of Comploi, modified Beaurepaire would teach that the controller is configured to determine, based on the captured image, an interest level of the user toward the travel information being presented, and, upon determining that the interest level is not greater than a threshold, change the travel information being presented to different travel information

Regarding Claim 12:
Modified Beaurepaire teaches the non-transitory computer readable medium according to claim 9, the operations further comprising: capturing an image of the user (see at least: Beaurepaire, Paragraph [0070]), but does not appear explicit with regards to the limitation:  
determining, based on the captured image, an interest level of the user toward the travel information being presented, and, upon determining that the interest level is not greater than a threshold, changing the travel information being presented to different travel information.
However, Comploi, in the same field of invention, teaches using a controller to monitor an interest level of the user toward content being displayed in a vehicle, and, upon determining that the interest level is not greater than a threshold, changing the content being displayed to different content (see at least: Comploi, Paragraphs [0029], [0031]-[0032], [0034], [0067]-[0069]).  It would have been obvious before the effective filing date of the claimed invention to have incorporated the teachings of Comploi in the invention of Beaurepaire because it would have improved the user’s experience within the vehicle by ensuring that the travel information being displayed to the user was one that raised the interest level of the user towards the displayed travel information, thereby providing a more engaging and immersive experience to the user (see at least: Comploi, Paragraphs [0018], [0034]).  Accordingly, upon incorporating the teachings of Comploi, modified Beaurepaire would teach determining, based on the captured image, an interest level of the user toward the travel information being presented, and, upon determining that the interest level is not greater than a threshold, changing the travel information being presented to different travel information.

Regarding Claim 18:
Modified Beaurepaire teaches the control method according to claim 14, further comprising: capturing an image of the user (see at least: Beaurepaire, Paragraph [0070]), but does not appear explicit with regards to the limitation:  
determining, based on the captured image, an interest level of the user toward the travel information being presented, and, upon determining that the interest level is not greater than a threshold, changing the travel information being presented to different travel information.
However, Comploi, in the same field of invention, teaches using a controller to monitor an interest level of the user toward content being displayed in a vehicle, and, upon determining that the interest level is not greater than a threshold, changing the content being displayed to different content (see at least: Comploi, Paragraphs [0029], [0031]-[0032], [0034], [0067]-[0069]).  It would have been obvious before the effective filing date of the claimed invention to have incorporated the teachings of Comploi in the invention of Beaurepaire because it would have improved the user’s experience within the vehicle by ensuring that the travel information being displayed to the user was one that raised the interest level of the user towards the displayed travel information, thereby providing a more engaging and immersive experience to the user (see at least: Comploi, Paragraphs [0018], [0034]).  Accordingly, upon incorporating the teachings of Comploi, modified Beaurepaire would teach determining, based on the captured image, an interest level of the user toward the travel information being presented, and, upon determining that the interest level is not greater than a threshold, changing the travel information being presented to different travel information.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Beaurepaire et al. (US 2020/0329342 A1) in view of Hachisuka et al. (US 2019/0289264 A1) (hereinafter referred to as ‘modified Beaurepaire’) as applied to claim 1 above, and further in view of Vellaikal et al. (U.S. Patent Application Publication No. 2013/0006515 A1), or, alternatively, as being unpatentable over Beaurepaire et al. (US 2020/0329342 A1) in view of Hachisuka et al. (US 2019/0289264 A1) as applied to claim 1 above, and further in view of Vellaikal et al. (U.S. Patent Application Publication No. 2013/0006515 A1) and Yoshi et al. (U.S. Patent Application Publication No. 2019/0124301 A1).

Regarding Claim 6:
Modified Beaurepaire teaches the vehicle according to claim 1, wherein the controller is configured to control, upon receiving a user instruction, the vehicle to move to a location associated with the travel information, at which establishments (e.g., restaurants) offering an opportunity to experience food associated with the travel information are held (see at least: Beaurepaire, Paragraph [0037]; wherein the user instruction is the user selecting a destination, and because the vehicle is an autonomous vehicle, the vehicle is controlled to move to the user-desired destination).  However, modified Beaurepaire does not appear explicit that the establishments include food fairs offering an opportunity to experience food associated with the travel information are held.  Vellaikal teaches that establishments that offers an opportunity to experience food is not limited to restaurants but also includes foods fairs (see at least: Vellaikal, Paragraphs [0241]-[0242], [0253]-[0260]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have recognized that destinations where a person can experience food is not limited to restaurant but also includes food fairs.  Accordingly, the claim would have been obvious because a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  In this instance, the known options would have been different types of establishments that represent a destination where a user can experience food, wherein the types of establishments include not only restaurants, but also food fairs, bakeries, delis, pubs, and bars.  If pursuing these known options (specifically having a destination be a location of food fairs) leads to the anticipated success of allowing a user to select a location of food fairs as a destination, it is likely the product not of innovation but of ordinary skill and common sense.
If it is deemed that Beaurepaire is not found to explicitly possess or inherently contain receiving a user instruction, then Yoshi is relied upon to explicitly teach that a user of an autonomous vehicle provides an instruction with regards to a desired destination so that the autonomous vehicle then transports the user to the destination (see at least: Yoshi, Paragraph [0074]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Yoshi in the invention of modified Beaurepaire such that the set destination of the user (as required by Beaurepaire - see at least: Beaurepaire, Paragraph [0043]) was obtained by receiving an instruction from the user specifying the desired destination as taught by Yoshi (see at least: Yoshi, Paragraph [0074]).  The claim would have been obvious because a particular known technique of receiving a user instruction from the user specifying the destination to which the autonomous vehicle should travel was recognized as part of the ordinary capabilities of one skilled in the art, and applying the known technique would have yielded predictable results of obtained a user-specified destination to which the autonomous vehicle should travel.

Claims 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Beaurepaire et al. (US 2020/0329342 A1) in view of Hachisuka et al. (US 2019/0289264 A1) (hereinafter referred to as ‘modified Beaurepaire’) as applied to claims 9 and 14, respectively, above, or, alternatively, as being unpatentable over Beaurepaire et al. (US 2020/0329342 A1) in view of Hachisuka et al. (US 2019/0289264 A1) as applied to claims 9 and 14, respectively, above, and further in view of Yoshi et al. (U.S. Patent Application Publication No. 2019/0124301 A1).

Regarding Claim 13:
Modified Beaurepaire teaches the non-transitory computer readable medium according to claim 9, the operations further comprising 
controlling, upon receiving a user instruction, the vehicle to move to a location associated with the travel information, at which at least part of the travel information can be experienced (see at least: Beaurepaire, Paragraphs [0026], [0034], [0043], [0058], [0086]; wherein the user instruction is the user selecting a destination, and because the vehicle is an autonomous vehicle, the vehicle is controlled to move to the user-desired destination).
If it is deemed that Beaurepaire is not found to explicitly possess or inherently contain receiving a user instruction, then Yoshi is relied upon to explicitly teach that a user of an autonomous vehicle provides an instruction with regards to a desired destination so that the autonomous vehicle then transports the user to the destination (see at least: Yoshi, Paragraph [0074]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Yoshi in the invention of modified Beaurepaire such that the set destination of the user (as required by Beaurepaire - see at least: Beaurepaire, Paragraph [0043]) was obtained by receiving an instruction from the user specifying the desired destination as taught by Yoshi (see at least: Yoshi, Paragraph [0074]).  The claim would have been obvious because a particular known technique of receiving a user instruction from the user specifying the destination to which the autonomous vehicle should travel was recognized as part of the ordinary capabilities of one skilled in the art, and applying the known technique would have yielded predictable results of obtained a user-specified destination to which the autonomous vehicle should travel.

Regarding Claim 19:
Modified Beaurepaire teaches the control method according to claim 14, further comprising: 
controlling, upon receiving a user instruction, the vehicle to move to a location associated with the travel information, at which at least part of the travel information can be experienced (see at least: Beaurepaire, Paragraphs [0026], [0034], [0043], [0058], [0086]; wherein the user instruction is the user selecting a destination, and because the vehicle is an autonomous vehicle, the vehicle is controlled to move to the user-desired destination).
If it is deemed that Beaurepaire is not found to explicitly possess or inherently contain receiving a user instruction, then Yoshi is relied upon to explicitly teach that a user of an autonomous vehicle provides an instruction with regards to a desired destination so that the autonomous vehicle then transports the user to the destination (see at least: Yoshi, Paragraph [0074]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Yoshi in the invention of modified Beaurepaire such that the set destination of the user (as required by Beaurepaire - see at least: Beaurepaire, Paragraph [0043]) was obtained by receiving an instruction from the user specifying the desired destination as taught by Yoshi (see at least: Yoshi, Paragraph [0074]).  The claim would have been obvious because a particular known technique of receiving a user instruction from the user specifying the destination to which the autonomous vehicle should travel was recognized as part of the ordinary capabilities of one skilled in the art, and applying the known technique would have yielded predictable results of obtained a user-specified destination to which the autonomous vehicle should travel.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Beaurepaire et al. (US 2020/0329342 A1) in view of Hachisuka et al. (US 2019/0289264 A1) (hereinafter referred to as ‘modified Beaurepaire’) as applied to claim 1 above, and further in view of Rober et al. (U.S. Patent Application Publication No. 2018/0089901 A1).

Regarding Claim 21:
Modified Beaurepaire teaches the vehicle according to claim 1, but does not appear explicit regarding wherein controlling the vehicle according to the vehicle control information comprises regulating room temperature in the vehicle.  However, modified Beaurepaire acknowledges that the contextual content associated with the travel information includes a range of contexts including environments and related dynamic conditions such as weather, and that such contextual content is utilized to provide more immersive and sensory experiences to the user by using devices (user interfaces) on-board the vehicle (see at least: Beaurepaire, Paragraph [0037]).  Rober, similar to modified Beaurepaire, teaches a vehicle that provides an immersive experience to a passenger by displaying content, and further teaches controlling the vehicle according to vehicle control information associated with the travel information, wherein controlling the vehicle according to the vehicle control information comprises regulating room temperature in the vehicle (see at least: Rober, Abstract, and Paragraphs [0036]-[0037], [0061], [0063], and claim 10).  Accordingly, Rober teaches how contextual content such as weather would have been utilized to regulate cabin temperature in the vehicle.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Rober in the invention of modified Beaurepaire such that cabin (room) temperature in the vehicle was regulated based on the travel information.  One would have been motivated to incorporate the teachings of Rober because it would have allowed for leveraging vehicle systems such as an HVAC system to provide physical effects synchronized with the virtual content to further enhance the user’s experience (see at least: Rober, Paragraph [0006]).   

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Beaurepaire et al. (US 2020/0329342 A1) in view of Hachisuka et al. (US 2019/0289264 A1) (hereinafter referred to as ‘modified Beaurepaire’) as applied to claim 1 above, and further in view of Eyler et al. (U.S. Patent Application Publication No. 2019/0019329 A1).

Regarding Claim 22:
Modified Beaurepaire teaches the vehicle according to claim 1, and is deemed to further teach wherein controlling the vehicle according to the vehicle control information comprises regulating smell in the vehicle (see at least: Beaurepaire, Paragraphs [0060], [0062]) because Beaurepaire explicitly teaches retrieving contextual data such as smell data related to the travel information, and utilizing a supported user interface in the vehicle to provide the smell in the vehicle.  Nevertheless, Eyler, similar to modified Beaurepaire, teaches a vehicle that provides an immersive experience to a passenger by displaying content, and further teaches controlling the vehicle according to vehicle control information associated with the travel information, wherein controlling the vehicle according to the vehicle control information comprises regulating smell in the vehicle (see at least: Eyler, Abstract, and Paragraphs [0008], [0062]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Eyler in the invention of modified Beaurepaire such that smell in the vehicle was regulated based on the travel information.  One would have been motivated to incorporate the teachings of Eyler because it would have ensured a more engaging and immersive experience to the user by providing a virtual olfactory interaction (see at least: Eyler, Paragraphs [0008], [0062]).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Beaurepaire et al. (US 2020/0329342 A1) in view of Hachisuka et al. (US 2019/0289264 A1) (hereinafter referred to as ‘modified Beaurepaire’) as applied to claim 1 above, and further in view of Akagawa et al. (U.S. Patent Application Publication No. 2020/0312282 A1).

Regarding Claim 25:
Modified Beaurepaire teaches the vehicle according to claim 1, but does not appear explicit regarding wherein the controller is configured to present an image for a videophone call on the display.  Akagawa, similar to modified Beaurepaire, teaches a vehicle that provides an immersive experience to a passenger by displaying content (see at least: Akagawa, Paragraphs [0004]-[0005], [0071], [0073], [0156]).  Akagawa teaches a controller responsible for displaying the content is configured to present an image for a videophone call on the display (see at least: Akagawa, Paragraphs [0138], [0140], [0187]-[0188]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Akagawa in the invention of modified Beaurepaire.  The claim would have been obvious because a particular known technique of presenting an image for a videophone call on a display in a vehicle, particularly a display being utilized to present content that allows a passenger in the vehicle to have a fully immersive experience, was recognized as part of the ordinary capabilities of one skilled in the art, and applying the known technique would have yielded predictable results of using a vehicle display to present an image for a videophone call.  Additionally, one would have been motivated to incorporate the teachings of Akagawa, including how information about a videophone call is to be displayed, because it would have allowed for properly displaying information to the user without hindering the experience of the user (see at least: Akagawa, Paragraphs [0021], [0023]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kamini et al. (US 2019/0184919 A1) teaches regulating room temperature in a vehicle to match content being provided to a passenger in order to further enhance an immersive experience of the passenger (see at least: Kamini, Paragraphs [0013]-[0014], [0064], [0077], [0080]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM N ODEH whose telephone number is (571)272-8925. The examiner can normally be reached M-F, 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571.272.2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nadeem Odeh/Primary Examiner, Art Unit 3669